Exhibit 10.4

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.

GAS PROCESSING CONTRACT

Between DCP MIDSTREAM, LP as Supplier and

DCP MIDSTREAM PARTNERS, LP as Processor

Dated as of August 1, 2011

INDEX

 

SECTION

   PAGE  

1.

  

COMMITMENT

     1    2.    DELIVERY AND REDELIVERY POINTS      2    3.    DELIVERY PRESSURE
     2    4.    QUANTITY      3    5.    PROCESSING CONSIDERATION      4    6.
   TERM      6    7.    ADDRESSES AND NOTICES      6    8.    TERMINATION OF
PRIOR CONTRACTS AND RELEASE      7       SIGNATURE PAGE      7       EXHIBIT A
      GENERAL TERMS AND CONDITIONS    A.    DEFINITIONS      A-1    B.   
DELIVERY DATE; COMPRESSION      A-1    C.    RESERVATIONS OF SUPPLIER      A-1
   D.    METERING AND MEASUREMENT      A-1    E.    DETERMINATION OF GAS
COMPOSITION, GRAVITY, AND HEATING VALUE      A-2    F.    QUALITY OF GAS     
A-2    G.    BILLING AND PAYMENT      A-3    H.    FORCE MAJEURE      A-4    I.
   WARRANTY OF TITLE      A-4    J.    ROYALTY AND OTHER INTERESTS      A-4   
K.    TAX RESPONSIBILITIES      A-4    L.    INDEMNIFICATION AND RESPONSIBILITY
FOR INJURY OR DAMAGE      A-5    M.    RIGHT OF WAY      A-5    N.    ASSIGNMENT
     A-5    O.    MISCELLANEOUS PROVISIONS      A-5   

EXHIBIT B

PROCESSING FEE ADJUSTMENTS

EXHIBITS C-1 and C-2

DELIVERY AND REDELIVERY POINTS

EXHIBIT D

PLANT SPECIFICATIONS



--------------------------------------------------------------------------------

<<ContractNo>>

GAS PROCESSING CONTRACT

This Gas Gathering and Processing Contract (“Contract”) is entered as of
August 1, 2011, between DCP MIDSTREAM, LP (“Supplier”) and DCP MIDSTREAM
PARTNERS, LP (“Processor”).

In consideration of the mutual covenants contained herein, the parties agree as
follows:

1. COMMITMENT.

(a) Plant Construction. Processor will cause construction of a new nominal 200
MMcf/Day capacity cryogenic gas processing plant at a 161 acre site in the
Southeast Quarter of Survey No. One, Block No. One of the International & Great
Northern Railroad Company Survey, Abstract 172, Jackson County, Texas near Edna,
Texas on property previously owned by Supplier (“Site”), to be known as the
Eagle Plant (“Plant”). Supplier has transferred the Plant Site property to its
former Affiliate DCP Eagle Plant LLC (“DCP Eagle”) by the terms of a Special
Warranty Deed dated August 1, 2011. As of December 29, 2010, Supplier procured
from Valerus Compression Services, LP (“Valerus”) the central processing unit
that is to form the core processing unit for the new Plant (the “Eagle Plant
Skid”). The Eagle Plant Skid was constructed in 2009 by T.H. Russell and has not
previously been placed into operation. Supplier transferred the Eagle Plant Skid
to DCP Eagle by a Bill of Sale also dated as of August 1, 2011. Supplier sold
all of the issued and outstanding ownership interests of DCP Eagle to Processor
under a Purchase and Sale Agreement dated August 1, 2011. Processor agrees to
promptly cause DCP Eagle to install the Eagle Plant Skid and to promptly
construct the remainder of the Plant at the Site. The plans and construction
activities for installation of the Eagle Plant Skid and all other Plant
components, including all specifications and contractor selections, shall be
subject to approval by Supplier. Without limitation, the additional Plant
components to be installed will include raw gas delivery point connections with
gathering systems of Supplier and the south Texas line of Trunkline Gas Company,
LP (“Trunkline”), inlet gas measurement and analysis, dehydration, mol sieves,
compression, Residue Gas delivery points to the facilities of Trunkline, a NGLs
pipeline connection with either DCP Sandhills Pipeline, LLC or Wilbreeze
Pipeline, LLC, and all other components and equipment deemed necessary or
appropriate by the parties. The Plant design will be consistent with those
stated in Exhibit D. Any changes in Exhibit D Plant design specifications and
all direct contractor selections will be subject to approval by Supplier.
Processor will use all reasonable efforts to cause DCP Eagle to complete
construction of the Plant and to place it into operation no later than
November 1, 2012. On or before the In Service Date, Processor will assign this
Contract to DCP Eagle. Processor will remain responsible following the
assignment for performance of this Contract notwithstanding the assignment.



--------------------------------------------------------------------------------

(b) Supplier’s Commitment. Supplier owns and controls quantities of processable
gas handled in various south and central Texas gas gathering systems owned by
Supplier or its Affiliates. Supplier has agreements with Trunkline to enable
deliveries to the Plant of south Texas gas owned or controlled by Supplier and
others. Supplier will use its good faith reasonable efforts to deliver volumes
of raw gas to Processor for processing, but Supplier may deliver raw gas to its
other area gas processing plants in its sole discretion. Supplier does not
guaranty delivery for processing of any specific minimum quantity of raw gas.
Supplier retains title to and may remove from its gathering system and retain
all condensate, drips, and Inferior Liquids from the gathering system prior to
delivery of raw gas for processing, and Supplier may handle, sell, and dispose
of gathering system liquids independently from this Contract.

(c) Processor’s Commitment. Processor commits and will cause DCP Eagle to
reserve the capacity of the Plant available to Supplier, and within the Plant’s
capabilities Processor will receive, process, and return to Supplier or for
Supplier’s benefit all Residue Gas, NGLs, and any other marketable products
recovered in Plant operations attributable to gas delivered by Supplier.
Processor may undertake to process gas for third parties at the Plant only on a
fully interruptible basis using any capacity not being used from Day to Day for
the processing of Supplier’s gas.

(d) Exhibits. Definitions and General Terms and Conditions included in this
Contract are attached as Exhibit A. Certain processing fee adjustment provisions
are stated in Exhibit B. Delivery and Redelivery Points are stated in Exhibits
C-1 and C-2. Plant design specifications are stated in Exhibit D. All Exhibits
referenced herein are attached and incorporated by reference.

2. DELIVERY AND REDELIVERY POINTS. Supplier’s Plant inlet Delivery Points and
Plant outlet Redelivery Points are stated in Exhibits C-1 and C-2, respectively.
Title to the portion of the gas delivered that is to be used by Processor for
Plant fuel use and Supplier’s pro rata share of any Plant unaccountable volumes
will pass to and vest in Processor at the Delivery Points. Supplier otherwise
reserves and retains title to all gas delivered and to the Residue Gas and NGLs
attributable to Supplier’s deliveries.

3. DELIVERY AND REDELIVERY PRESSURES. Supplier will deliver or cause delivery of
the gas at the Delivery Points at a pressure sufficient to enable it to enter
Processor’s Facilities against the working pressure at reasonably uniform rates
of delivery. The design of the

 

2



--------------------------------------------------------------------------------

gathering system and Plant are for delivery pressures at 500 psig at the Plant
inlet. Changes from this operating standard must be agreed by both parties.
Processor will deliver Residue Gas at the Redelivery Points at a pressure
sufficient to enable them to enter the downstream pipelines against the working
pressure at reasonably uniform rates of delivery, not to exceed the maximum
allowable operating pressure established by the downstream pipelines, up to a
maximum pressure for Residue Gas of 1100 psig and 1345 psig for NGLs.

4. QUANTITY. (a) Firm Quantity Deliveries. Supplier may deliver, and within
Plant capacity, operating conditions, and capabilities Processor shall take all
of Supplier’s gas tendered by Processor at the Delivery Points. Processor will
use commercially reasonable efforts to operate its facilities in an effort to
maintain consistent takes of all available quantities.

(b) Supplier to take and market Residue Gas and NGLs. Supplier shall take its
share of Residue Gas and NGLs in kind timely at the Redelivery Points. The
parties recognize that Processor has no Residue Gas storage and very little if
any NGL storage. Processor agrees to deliver to or for the account of Supplier
Supplier’s Residue Gas and allocable NGLs. Supplier’s must receive and transport
or cause to be received and transported when produced and available the Residue
Gas and NGLs allocable to Supplier’s raw gas deliveries. Supplier is solely
responsible for all arrangements for receipt and transportation of its in kind
Residue Gas, any bypassed gas, and NGLs. Supplier shall make or cause its
customers to make all arrangements with the downstream gas and NGL pipelines,
and shall ensure that its desired nominations for downstream transportation are
properly and timely placed with the downstream pipelines in accordance with
their nomination and confirmation procedures. Each party will endeavor to
provide the other party prompt notice of scheduled maintenance, construction,
and other material operational events (other than weather) that will affect
volumes materially, including but not limited to facility outages and
operational changes.

(c) Volumes Not Taken or Marketed by Supplier. If Supplier fails, for any
reason, to take in kind or otherwise dispose of all or any part of Supplier’s
share of Residue Gas or NGLs, to avoid curtailing or discontinuing operation of
the Plant, Processor shall have the option, but not the obligation, to sell or
otherwise dispose in any manner necessary Supplier’s share of Residue Gas or
NGLs not timely taken in kind or otherwise disposed of by Supplier; provided
that Processor shall account to and timely pay Supplier for any proceeds
received by Processor from a sale or disposition less reasonable transportation,
storage, fractionation, and other charges and marketing fees paid by Processor
to third parties. Supplier recognizes these sales may be distress sales at below
market prices.

 

3



--------------------------------------------------------------------------------

(d) Gas Not Taken By Processor. Supplier may dispose of any gas not taken by
Processor at the Delivery Points for any reason, including events of Force
Majeure, subject to Processor’s right to resume takes at any subsequent time.

5. PROCESSING CONSIDERATION.

5.1 Processing Consideration. As full consideration for Processor’s receipt,
processing, redelivery, and accounting for the gas and all its components
delivered to Processor each month, Supplier shall pay Processor:

(a) Commencing on the In Service Date, a monthly firm processing capacity
reservation charge of $[***] per Mcf times [***] MMcf/Day ($[***]/day) subject
to adjustment as provided in Section 5.1(e) and (f) below (“Demand Charge”).
Supplier shall not be entitled to a suspension or adjustment in the Demand
Charge due to: (i) an event of Force Majeure claimed by Supplier, (ii) any
failure of supply or inability on the part of Trunkline to deliver gas to the
Plant, (iii) the inability of downstream service providers to accept gas or NGLs
conforming to the quality specifications, or (iv) a downstream Force Majeure
event.

(b) A throughput fee of $[***]per Mcf of gas delivered by Supplier to Processor
for processing at the Plant, subject to adjustment as provided in Section 5.1(e)
below (“Throughput Fee”).

(c) A monthly electricity cost recovery payment of the actual amount of all
electricity costs incurred by Processor for operation of the Plant for the month
times the fraction whose numerator is the month’s gas quantities supplied by
Supplier and whose denominator is the month’s gas quantities supplied to the
Plant by all persons making deliveries to the Plant including Supplier.

(d) The fees under (a) and (b) above will be adjusted on the first anniversary
of the In Service Date and on each annual anniversary date thereafter by a
percentage equal to [***] of the annual percentage of change in the Producer
Price Index – Finished Goods, Unadjusted published by U.S. Department of Labor
or its successor (“PPI”), comparing the latest published data with the
comparable data for the previous year, provided the Demand Charge and Throughput
Fee shall never be less than the initial amounts set for them in Section 5.1(a)
and (b).

(e) The Demand Charge and Throughput Fee shall be adjusted as of the In Service
Date based on the actual construction cost of the Plant as set forth in Exhibit
B.

(f) The Demand Charge shall be reduced for any Day in which the gas volumes
delivered by Supplier are curtailed in whole or in part due to the
unavailability of the Plant for reasons of Force Majeure, maintenance, a
casualty loss, or otherwise; provided the lack of availability of processing

 

4



--------------------------------------------------------------------------------

service exceeds more than 12 hours in a Day and occurs for more than 12 Days on
a cumulative basis over the Contract year beginning as of the In Service Date or
its current anniversary. Once the cumulative 12 Days is reached in a Contract
year, the Demand Charge will be reduced for each applicable Day of the remainder
of the Contract year by a fraction whose numerator is the negative difference
between [***] MMcf/Day and the Day’s volume actually processed and whose
denominator is [***] MMcf, times the Section 5.1(a) Demand Charge component of
$[***] per Mcf as adjusted for the current Contract year.

5.2 In Kind Redeliveries. Subject to the other terms and conditions of this
Contract, Processor will redeliver in kind to Supplier or its nominee at the
applicable Redelivery Point 100% of the Residue Gas and NGLs attributable to
Supplier’s gas deliveries. No separate payment or value calculation is to be
made under this Contract for helium, sulfur, CO2, or other non-hydrocarbons.

5.3 Allocation of Residue Gas and NGLs. If Processor has no third party
customers, Processor will allocate all Residue Gas and NGLs from the Plant to
Supplier. If Processor has third party customers delivering gas for processing
during the month, Processor will determine the Residue Gas and NGLs attributable
to Supplier using the following definitions and procedures. Additional
definitions are in Section A of Exhibit A. From time to time upon notice to
Supplier, Processor may make changes and adjustments in its allocation methods
as necessary to improve accuracy or efficiency.

(a) NGLs Allocable to Supplier. Processor will determine the quantity of each
NGL component allocable to Supplier’s gas by multiplying the total quantity of
each NGL component recovered at the Plant by a fraction. The numerator will be
the gallons of that NGL component contained in the gas delivered by Supplier,
determined by chromatographic analysis or other accepted method in the industry,
and the denominator will be the total gallons of that component contained in all
gas delivered to Processor from sources connected directly at the inlet to
Processor’s Facilities.

(b) Residue Gas Allocable to Supplier.

(i) Processor will determine the MMBtus of “Residue Gas allocable to Supplier”
by multiplying the MMBtus of “Residue Gas available” from Processor’s Facilities
by a fraction. The numerator will be the “theoretical MMBtus of Residue Gas
remaining from Supplier’s gas” delivered by Supplier, and the denominator will
be the total of the theoretical MMBtus of Residue Gas remaining from all gas
delivered to Processor from the common sources connected to Processor’s
Facilities. “Residue Gas available” means all remaining Residue Gas available
from Processor’s Facilities, net of gas used for the operation of Processor’s
Facilities (including Plant fuel use and lost/unaccounted for volumes).

“Theoretical MMBtus of Residue Gas remaining from Supplier’s gas” means the sum
of the MMBtus of methane and heavier hydrocarbons contained in Supplier’s gas,
determined by chromatographic analysis or other accepted method in the industry,
less the MMBtus of recovered NGLs attributable to Supplier’s gas.

 

5



--------------------------------------------------------------------------------

5.4 Taxes and Assessments. Processor may increase its fees as necessary to
recover the cost of any tax, assessment, or other charge imposed by a governing
authority on Processor directly relating to the handling of Supplier’s gas or to
the ownership or operation of Processor’s Facilities, other than ad valorem
taxes and taxes based on Processor’s income or right to do business.

5.5 Plant Operations. Processor reserves the right temporarily to suspend,
alter, or modify Plant operations at any time and from time to time for any
reason without liability or obligation to Supplier, subject to Section 5.1(a)
and (f). However, Processor will operate the Plant as a prudent operator,
consistently with the Plant design in Exhibit D, and in ways that maximize the
value of Supplier’s Gas and NGLs; including, but not limited to preventive
maintenance, promptly making needed repairs, and acting in accordance with
Supplier’s reasonable requests regarding any bypass of gas around the Plant and
operations in an ethane rejection mode rather than in an ethane recovery mode.

5.6 New Delivery Points, Plant Modifications, and Expansions. Supplier may
request that Processor construct new Residue Gas and NGLs Delivery Points, other
Plant modifications, and Plant expansions from time to time, and Processor will
promptly make the requested changes in return for an adjustment in the
Processing Fees that appropriately compensates Processor for its incremental
investment in those projects, to be negotiated in good faith between the parties
at the time in a manner consistent with the initial negotiation of this
Contract.

6. TERM. This Contract shall be in force for a primary term of 15 years from the
In Service Date, and from year to year thereafter until canceled by either party
as of the end of the primary term, or any subsequent anniversary, on three
years’ advance written notice.

7. ADDRESSES AND NOTICES. Either party may give notices to the other party by
first class mail postage prepaid, by overnight delivery service, or by facsimile
with receipt confirmed at the following addresses or other addresses furnished
by a party by written notice. Unless Supplier objects in writing, Processor may
also use Supplier’s current address for invoices for notice purposes. Any
telephone numbers below are solely for information and are not for Contract
notices. The parties opt out of electronic delivery of notices and amendments
under this Contract, except that notices and hand-signed amendments may be
delivered by facsimile with receipt confirmed as stated above.

 

Notices to Supplier - Correspondence    DCP Midstream, LP   
Attn: Managing Director, South Texas    5718 Westheimer Road, Suite 1900   
Houston, Texas 77057    Phone: (713) 735-3613    Fax: (713) 627-6613

 

6



--------------------------------------------------------------------------------

Notices to Supplier – Payments:

Via intercompany transfer as long as Supplier and Processor remain affiliated;
if not, then by wire transfer to the bank and account that Supplier will
designate in writing to Processor.

 

Notices to Processor – Billings & Statements:

DCP Midstream Partners, LP

  Attn: Revenue Accounting

  370 17th Street, Suite 2500

  Denver, CO 80202

  Phone: (303) 633-2922

  Fax: (303) 633-2921

 

Notices to Processor – Correspondence

DCP Midstream Partners, LP

  Attn: Contract Administration

  370 17th Street, Suite 2500

  Denver, CO 80202

  Phone: (303) 633-2900

  Fax: (303) 633-2921

 

Notices to Processor – Payments:

Via intercompany transfer as long as Supplier and Processor remain affiliated;
if not, then by wire transfer to the bank and account that Processor will
designate in writing to Supplier.

The parties have signed this Contract by their duly authorized representatives
as of the date first stated above.

 

DCP MIDSTREAM, LP

DCP MIDSTREAM PARTNERS, LP

  By: DCP MIDSTREAM GP, LP

  Its: General Partner

  By: DCP MIDSTREAM GP, LLC

  Its: General Partner

 

By  

/s/ Richard A. Bradsby, II

    By  

/s/ Mark A. Borer

  Richard A. Bradsby, II, Vice President       Mark A. Borer, President and CEO
Signed on August 1, 2011   Signed on: August 1, 2011                   Supplier
                      Processor

Signature Sheet for Gas Gathering and Processing Contract

Dated as of August 1, 2011

 

7



--------------------------------------------------------------------------------

EXHIBIT A

To GAS GATHERING AND PROCESSING CONTRACT

Between DCP MIDSTREAM, LP as Supplier and

DCP MIDSTREAM PARTNERS, LP as Processor

Dated as of August 1, 2011

GENERAL TERMS AND CONDITIONS

 

A. DEFINITIONS

Except where the context indicates a different meaning or intent, and whether or
not capitalized, the following terms will have meanings as follows:

a. Affiliate – a company (i) in which a party owns directly or indirectly 50% or
more of the issued and outstanding voting stock or other equity interests;
(ii) which owns directly or indirectly 50% or more of the issued and outstanding
voting stock or equity interests of the party; and (iii) in which a company
described in (ii) owns, directly or indirectly, 50% or more of the issued and
outstanding voting stock or other equity interests.

b. Btu – British thermal unit. MMBtu – one million Btus.

c. Day – a period of 24 consecutive hours beginning and ending at 9:00 a.m.
local time, or other 24 hour period designated by Processor and a downstream
pipeline.

d. Delivery Points – whether one or more, see Sections 2, Exhibit A Sections B.1
and B.2, and Exhibit C-1.

e. Facilities – Processor’s Eagle Plant, Jackson County, Texas.

f. Force Majeure – see Section H.2 below.

g. Gas or gas – all natural gas that arrives at the surface in the gaseous
phase, including all hydrocarbon and non-hydrocarbon components, casinghead gas
produced from oil wells, gas well gas, and stock tank vapors.

h. GPM – NGL gallons per Mcf.

i. Inferior Liquids – Mixed crude oil, slop oil, salt water, nuisance liquids,
and other liquids recovered by Supplier in its gathering system or by either
party at Plant inlet receivers. Supplier will retain revenues from Inferior
Liquids, drips, and other gathering system or pipeline liquids to defray costs
of treating and handling; Processor is not entitled to and will not allocate or
account for those liquids.

j. In Service Date – the first day of the month following the date on which
Processor has completed construction and testing of the Plant and the subsequent
operation of the Plant in accordance with the design specifications for a period
of 10 consecutive days.

k. Mcf – 1,000 cubic feet of gas at standard base conditions of 60ºF and 14.73
psia.

l. MMcf – 1,000 Mcf.

m. Month or month – a calendar month beginning on the first Day of a Month.

n. NGL or NGLs – natural gas liquids, or ethane and heavier liquefiable
hydrocarbons separated from gas and any incidental methane in NGL after
processing.

o. psi – pounds per square inch; psia – psi absolute; psig – psi gauge.

p. Redelivery Points – See Section 2 and Exhibit C-2.

q. Residue Gas – merchantable hydrocarbon gas remaining after processing (after
all reductions, including Plant fuel and lost and unaccounted for gas), and
hydrocarbon gas sold or delivered without first being processed.

r. TET – price quotes for NGL on the Texas Eastern Products Pipeline Company,
LLC system.

s. TF&S – NGL transportation, fractionation, and storage.

B. DELIVERY DATE; COMPRESSION

B.1 Delivery Date. Deliveries under this Contract will commence as of the In
Service Date of the Plant and of all pipeline connections.

B.2 Delivery Rates. Under normal conditions, Supplier and Processor will deliver
and receive gas at reasonably uniform rates of delivery. Processor will have
agents or employees available at all reasonable times to receive advice and
directions from Supplier for changes in the rates of delivery of gas as required
from time to time.

B.4 Options to Compress. If Supplier’s or Trunkline’s facilities become
incapable of delivering gas into Processor’s Facilities, neither party will be
obligated to compress, but either party will have the option to do so. If
neither party elects to compress within a reasonable time after the need for
compression appears, Processor upon written request of Supplier will either
arrange promptly to provide compression at a reasonable fee and actual fuel
charge to be negotiated between the parties.

C. RESERVATIONS OF SUPPLIER

Omitted.

D. METERING AND MEASUREMENT

D.1 Processor to Install Meters. Processor will own, maintain, and operate
orifice meters or other measuring devices of standard make at or near the
Delivery Points. Except as otherwise stated in this Section D, Processor will
install orifice meters or other measurement devices and compute volumes in
accordance with accepted industry practice. A party providing compression
facilities will also provide sufficient pulsation dampening equipment to prevent
pulsation from affecting measurement at the Delivery Points. The parties will
use electronic recording devices. Supplier will have

 

 



A - 1



--------------------------------------------------------------------------------

access to Processor’s metering equipment at reasonable hours, but only Processor
will calibrate, adjust, operate, and maintain it.

D.2 Unit of Volume. The unit of volume will be one cubic foot of gas at a base
temperature of 60° F. and at a pressure base of 14.73 psia. Computations of
volumes will follow industry accepted practice.

D.3 Pressure, Temperature. Processor may measure the atmospheric pressure or may
assume the atmospheric pressure to be 14.7 psia. Processor may determine the gas
temperature by using a recording thermometer; otherwise, the temperature will be
assumed to be 60° F.

D.4 Check Meters. Supplier may install, maintain, and operate in accordance with
accepted industry practice at its own expense pressure regulators and check
measuring equipment of standard make using separate taps. Check meters shall not
interfere with operation of Processor’s equipment. Processor will have access to
Supplier’s check measuring equipment at all reasonable hours, but only Supplier
will calibrate, adjust, operate, and maintain it. If Supplier chooses not to
install check measurement, Processor will give Supplier access to data for
Supplier’s SCADA.

D.5 Meter Tests. At least monthly, Processor will verify the accuracy of
Processor’s measuring equipment, and Supplier will verify the accuracy of any
check measuring equipment. If Supplier or Processor notifies the other that it
desires a special test of any measuring equipment, they will cooperate to secure
a prompt verification of the accuracy of the equipment. If either party at any
time observes a variation between the delivery meter and the check meter, it
will promptly notify the other, and both will then cooperate to secure an
immediate verification of the accuracy of the equipment. Processor will give
Supplier reasonable advance notice of the time of all special tests and
calibrations of meters and of sampling for determinations of gas composition and
quality, so that Supplier may have representatives present to witness tests and
sampling or make joint tests and obtain samples with its own equipment. Supplier
will give reasonable advance notice to Processor of the time of tests and
calibrations of any check meters and of any sampling by Supplier for
determination of gas composition and quality.

D.6 Correction of Errors. If at any time any of the measuring or testing
equipment is found out of service or registering inaccurately in any percentage,
the measuring party will adjusted it promptly to read accurately within the
limits prescribed by the manufacturer. If any measuring equipment is found to be
inaccurate or out of service by an amount exceeding the greater of (i) 2.0
percent at a recording corresponding to the average hourly rate of flow for the
period since the last test, or (ii) 100 Mcf per month, the measuring party will
correct previous readings to zero error for any known or agreed period.
Processor will determine the volume of gas delivered during that period by the
first feasible of the following methods:

(i) Using the data recorded by any check measuring equipment if registering
accurately;

(ii) Correcting the error if the percentage of error is ascertainable by
calibration, test, or mathematical calculation; or

(iii) Using deliveries under similar conditions during a period when the
equipment was registering accurately.

No adjustment will be made for inaccuracies unless they exceed the greater of
(i) 1.0 percent of affected volumes, or (ii) 100 Mcf per month.

D.7 Meter Records. The parties will preserve for a period of at least two years
all test data, charts, and similar measurement records. The parties will raise
metering questions as soon as practicable after the time of production. No party
will have any obligation to preserve metering records for more than two years
except to the extent that a metering question has been raised in writing and
remains unresolved.

E. DETERMINATION OF GAS

COMPOSITION, GRAVITY, AND

HEATING VALUE

Processor will obtain a representative samples of Supplier’s gas delivered at
each Delivery Point using on-line chromatography. By chromatography or other
accepted method in the industry, Processor will determine the composition,
gravity, and gross heating value of the hydrocarbon components of Supplier’s gas
in Btu per cubic foot on a dry basis at standard conditions, then adjust the
result for the water vapor content of the gas (by either the volume or Btu
content method) using an industry accepted practice. No heating value will be
credited for Btus in H2S or other non-hydrocarbon components. Processor will
make the first determination of Btu content for Supplier’s deliveries within a
reasonable time after deliveries of gas begin.

F. QUALITY OF GAS

F.1 Quality Specifications. The gas delivered and redelivered shall be
merchantable natural gas, at all times complying with the following quality
requirements. The gas shall be commercially free of crude oil, water in the
liquid phase, brine, air, dust, gums, gum-forming constituents, bacteria, and
other objectionable liquids and solids, and not contain more than:

(a) 7 pounds of water vapor per MMcf.

(b) 1 grain of H2S per 100 cubic feet.

(c) Five grains of total sulfur per 100 cubic feet.

(d) 3 mole percent of carbon dioxide (CO2).

(e) 3 mole percent of nitrogen.

(f) 20 parts per million by volume of oxygen.

Redelivered gas shall:

(g) Not exceed 120° F. in temperature at the Delivery Point.

 

 

A - 2



--------------------------------------------------------------------------------

(h) Have a total heating value no greater than 1100 Btu per cubic foot.

(i) If a third party pipeline receiving the gas delivered has more stringent
quality specifications than those stated above, the gas shall conform to the
more stringent pipeline quality standard.

F.2 NGLs Quality Specifications. The NGLs delivered at the Plant shall be
merchantable, at all times complying with the following quality requirements.
The NGLs shall be commercially free of air, dust, gums, gum-forming
constituents, bacteria, and other objectionable liquids and solids, and not
contain more than:

(a) 1,000 ppm of total stream of carbon dioxide (CO2).

(b) 0.5 LV (“liquid volume”) % of the total components excluding N2 and CO2, and
1.5 LV% of the ethane.

(c) 55 LV% of ethane.

(d) 10 LV% of the C5+ of aromatics.

(e) 0.5 LV% of the total stream of olefins; C4 olefin maximum is 0.1 LV% of the
nC4.

(f) 600 psig vapor pressure at 100° F.

(g) 150 ppm total sulfur; pass ASTM D-2420 or D-5623 for H2S; maximum 15 ppm of
carbonyl sulfide in contained propane.

(h) 375° F. distillation end point at 14.7 psia for the portion of the mixture
having a boiling point ³ 70° F.

(i) +27 Saybolt number for color, per ASTM D-156.

(j) No free water at 34° F. per inspection.

(k) 1 ppm of Halides including fluorides in nC4.

(l) 110° F. temperature.

If a third party pipeline receiving the NGLs delivered has more stringent
quality specifications than those stated above, the NGLs shall conform to the
more stringent NGL pipeline quality standard.

F.2 Quality Tests. Processor will make determinations of conformity of the gas
with the above specifications using procedures generally accepted in the gas
industry as often as Processor reasonably deems necessary. If in Supplier’s
judgment the result of any test or determination is inaccurate, Processor upon
request will again conduct the questioned test or determination. Supplier will
bear the costs of the additional test or determination unless it shows the
original test or determination to have been materially inaccurate.

F.3 Separation Equipment. Supplier will install condensate receiving and
stabilization equipment immediately upstream of the Delivery Points.

 

F.4 Rights as to Off Specification Gas.

If any of the gas delivered by Supplier fails to meet the quality specifications
stated in this Section, Processor may at its option accept delivery of the gas
or discontinue or curtail taking of gas at any Delivery Point whenever its
quality does not conform to the quality specifications. If Processor accepts
delivery of off specification gas from Supplier or incurs costs relating to
inferior gas quality in its gathering system, Processor may charge or deduct
from the proceeds otherwise payable a reasonable fee for monitoring the gas
quality and treating and handling the gas. Processor typically adjusts gas
quality deduction levels annually, but may do so more often if needed.

G. BILLING AND PAYMENT

G.1 Statement and Payment Date. Processor will render to Supplier on or before
the last Day of each month a statement showing for the preceding month:

 

(a) the volumes of gas delivered by Supplier,

 

(b) Supplier’s MMBtu quantities of Residue Gas,

 

(c) Supplier’s NGL gallons by component,

 

(d) the status of the cumulative imbalance between Supplier’s or its nominees’
taking in kind of Supplier’s allocable Residue Gas and NGLs, if any, and

 

(e) any quality fees due to Processor.

Supplier’s payment to Processor will be due within 10 Days of issuance of the
statement as to all gas delivered during the preceding month. As between the
parties, late payments and recoupments or refunds from Supplier will carry
simple interest at the lower of (a) the prime rate posted at noon on the first
Day of the month in which the delinquency occurs by J.P. Morgan Chase & Co., New
York, New York, plus 1%, per annum or (b) the maximum lawful interest rate;
provided that no interest will accrue as to monthly principal amounts of less
than $1,000 due for less than one year when paid. The parties waive any rights
to differing interest rates. Except as limited in Section G.2 below, Processor
may recover any overpayments or collect any amounts due from Supplier to
Processor for any reason at any time under this or other transactions by
deducting them from any proceeds payable to Supplier or its Affiliates.

 

G.2 Audit Rights; Time Limit to Assert Claims.

(a) Each party will have the right during reasonable business hours to examine
the books, records and charts of the other party to the extent necessary to
verify performance of this Contract and the accuracy of any statement, charge,
or computation upon execution of a reasonable confidentiality agreement. If any
audit examination or review of the party’s own records reveals an inaccuracy in
any payment, Processor will promptly make the appropriate adjustment.

(b) No adjustment for any billing or payment shall be made, and payments shall
be final after the lapse of two years from their due date except as to matters
that either party has noted in a specific written objection to the other party
in writing during the two year period, unless within the two year period
Processor has made the appropriate correction. However, Supplier’s
responsibilities for severance taxes and third party liabilities and related
interest are not affected by this subsection.

(c) No party will have any right to recoup or recover prior overpayments or
underpayments that result from errors that occur in spite of good faith
performance if the amounts involved do not exceed $10/month/meter. Either party
may require prospective correction of such errors.

 

 

A - 3



--------------------------------------------------------------------------------

G.3 Lack of Payment; Creditworthiness.

(a) If Supplier is in arrears in its payments, or is otherwise in breach of this
Contract, upon ten Days advance written notice Processor may suspend services
under this Contract unless payment is forthcoming within the notice period. If
Supplier remains in default after notice to pay or otherwise perform as to any
fee or imbalance, or if Processor is insecure of Supplier’s performance, without
prejudice to other remedies Processor may (i) refuse to receive or deliver gas,
(ii) suspend performance pending adequate assurance of payments, (iii) demand an
irrevocable letter of credit, surety bond, or other reasonable security for
payment, (iv) require advance payment in cash or payment on a more frequent
billing cycle than monthly, (v) collect any amounts due from Supplier to
Processor or its Affiliates for any reason at any time under this or other
transactions by deducting them from any proceeds payable to Supplier or
Affiliates of Supplier, or (vi) take other action as Processor deems reasonable
under the circumstances to protect its interests.

(b) Processor may also require Supplier at any time to supply Processor credit
information, including but not limited to bank references, financial statements,
and names of persons with whom Processor may make reasonable inquiry into
Supplier’s creditworthiness and obtain adequate assurance of Supplier’s solvency
and ability to perform.

(c) Supplier hereby grants Processor a security interest in gas owned or
controlled by Supplier in Processor’s possession to secure payment of all fees
and other amounts due under this Contract, and following a Supplier default.
Processor may foreclose this possessory security interest in any reasonable
manner. Upon request Supplier will execute a UCC-1 or similar Financing
Statement suitable for recording describing this security interest and lien.

(d) If Supplier in good faith disputes the amount of any billing, Supplier shall
nevertheless pay to Processor the amounts it concedes to be correct and provide
Processor an explanation and documentation supporting Supplier’s position
regarding the disputed billing. Processor may then continue service for a
reasonable time pending resolution of the dispute.

G.4 Metering Records Availability. Processor is not required to furnish gas
volume records relating to electronic recording devices other than daily volume
information except to the extent that there are indications the meter was not
operating properly.

H. FORCE MAJEURE

H.1 Suspension of Performance. Unless otherwise specifically provided for in
this Contract, if either party is rendered unable, wholly or in part, by Force
Majeure to carry out its obligations under this Contract, other than to make
payments due, the obligations of that party, so far as they are affected by
Force Majeure, will be suspended during the continuance of any inability so
caused, but for no longer period.

H.2 Force Majeure Definition. “Force Majeure” means acts of God, strikes,
lockouts or other industrial disturbances, acts of the public enemy, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
storms, floods, washouts, arrests and restraints of governments and people,
civil disturbances, fires, explosions, breakage or accidents to machinery or
lines of pipe, freezing of wells or lines of pipe, partial or entire failure of
wells or sources of supply of gas, inability to obtain at reasonable cost
servitudes, right of way grants, permits, governmental approvals or licenses,
inability to obtain at reasonable cost materials or supplies for constructing or
maintaining facilities, and other causes, whether of the kind listed above or
otherwise, not within the control of the party claiming suspension and which by
the exercise of reasonable diligence the party is unable to prevent or overcome.

H.3 Labor Matters Exception. The settlement of strikes or lockouts will be
entirely within the discretion of the party having the difficulty, and
settlement of strikes, lockouts, or other labor disturbances is not required
when the affected party considers it inadvisable.

I. WARRANTY OF TITLE

Supplier warrants that it has good title and processing rights to the gas
delivered, free and clear of any and all liens, encumbrances, and claims, and
that Supplier has good right and lawful authority to sell the same. Supplier
grants to Processor the right to process Supplier’s gas for extraction of NGLs
and other valuable components.

J. ROYALTY AND OTHER INTERESTS

Supplier is responsible for all payments to the owners of all working interests,
mineral interests, royalties, overriding royalties, bonus payments, production
payments, and the like. Processor assumes no liabilities or duties to Supplier’s
working or mineral interest, royalty, or other interest owners under this
Contract.

K. SEVERANCE AND SIMILAR TAXES

K.1 Severance and Similar Taxes Payments. Supplier shall bear and pay to taxing
authorities all severance, production, excise, sales, gross receipts,
occupation, and other taxes imposed upon Supplier with respect to the gas on or
prior to delivery to Processor and other taxes imposed on Supplier’s facilities
and operations and with respect to Residue Gas and NGLs after redelivery from
Processor.

K.2 Tax Responsibilities and Disbursements. Supplier shall bear, and unless
otherwise required by law, will pay to taxing authorities all severance,
production, excise, sales, gross receipts, occupation, and other taxes

 

 

A - 4



--------------------------------------------------------------------------------

imposed upon Supplier with respect to the gas on or prior to delivery to
Processor. Processor will bear and pay all taxes imposed upon Processor with
respect to the gas after delivery to Processor while the gas or NGLs are in
Processor’s possession, including ad valorem, franchise, sales and use, and
income taxes, without prejudice to its right to recover taxes and assessments
imposed on its services for Supplier under Section 5 above; Processor may
increase its fees to Supplier as necessary to recover any charge on the carbon
or MMBtu content of Supplier’s gas, whether in the form of a “cap and trade”
system, tax, or other impost.

L. INDEMNIFICATION AND

RESPONSIBILITY FOR

INJURY OR DAMAGE

L.1 Title, Royalty, and Severance Taxes. SUPPLIER RELEASES AND AGREES TO DEFEND,
INDEMNIFY, AND SAVE PROCESSOR, ITS AFFILIATES, AND THEIR OFFICERS, EMPLOYEES,
AND AGENTS HARMLESS FROM AND AGAINST ALL CLAIMS, CAUSES OF ACTION, LIABILITIES,
AND COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION AND
DEFENSE) RELATING TO (a) SUPPLIER’S TITLE TO GAS AND GAS PROCESSING RIGHTS,
(b) PAYMENTS FOR WORKING, MINERAL, ROYALTY AND OVERRIDING ROYALTY AND OTHER
INTERESTS, AND (c) SALES, SEVERANCE, AND SIMILAR TAXES, THAT ARE THE
RESPONSIBILITY OF SUPPLIER UNDER SECTIONS I, J, AND K ABOVE.

L.2 Responsibility for Injury or Damage. As between the parties, Supplier will
be in control and possession of the gas deliverable hereunder and responsible
for any injury or damage relating to handling or delivery of gas until the gas
has been delivered to Processor at the Delivery Points; after delivery,
Processor will be deemed to be in exclusive control and possession and
responsible for any injury or damage relating to handling or gathering of gas.
THE PARTY HAVING RESPONSIBILITY UNDER THE PRECEDING SENTENCE SHALL RELEASE,
DEFEND, INDEMNIFY, AND HOLD THE OTHER PARTY, ITS AFFILIATES, AND THEIR OFFICERS,
EMPLOYEES, AND AGENTS HARMLESS FROM AND AGAINST ALL CLAIMS, CAUSES OF ACTION,
LIABILITIES, AND COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION AND DEFENSE) ARISING FROM ACTUAL AND ALLEGED LOSS OF GAS, PERSONAL
INJURY, DEATH, AND DAMAGE FOR WHICH THE PARTY IS RESPONSIBLE UNDER THIS SECTION;
PROVIDED THAT NEITHER PARTY WILL BE INDEMNIFIED FOR ITS OWN NEGLIGENCE OR THAT
OF ITS AGENTS, SERVANTS, OR EMPLOYEES.

M. RIGHT OF WAY

Insofar as Supplier’s lease or leases permit and insofar as Supplier or its
lease operator may have any rights however derived (whether from an oil and gas
lease, easement, governmental agency order, regulation, statute, or otherwise),
Supplier grants to Processor and Processor’s gas gathering contractor, if any,
and their assignees the right of free entry and the right to lay and maintain
pipelines, meters, and any equipment on the lands or leases subject to this
Contract as reasonably necessary in connection with the purchase or handling of
Supplier’s gas. All pipelines, meters, and other equipment placed by Processor
or Processor’s contractors on the lands and leases will remain the property of
the owner and may be removed by the owner at any time consistent with its
obligations under this Contract. Without limitation, Processor or its gathering
contractor may disconnect and remove measurement and other facilities from any
Delivery Point due to low volume, quality, term expiration, or other cause
consistent with performance of Processor’s obligations under this Contract.

N. ASSIGNMENT

N.1 Binding on Assignees. Neither party may assign this Contract nor any of the
rights, interests or obligations under this Contract without the prior written
consent of the other party, which shall not be unreasonably withheld. This
Contract is binding upon and inures to the benefit of the successors, assigns,
and representatives in bankruptcy of the parties, and, subject to any prior
dedications by the assignee, shall be binding upon any purchaser of Processor’s
Facilities and upon any assignee or successor of Supplier. Nothing contained in
this Section will prevent either party from mortgaging its rights as security
for its indebtedness, but security is subordinate to the parties’ rights and
obligations under this Contract.

N.2 Notice of Assignment. No transfer of or succession to the interest of
Supplier, however made, will bind Processor unless and until the original
instrument or other proper proof that the claimant is legally entitled to an
interest has been furnished to Processor at its Division Order address noted in
the Notices Section or subsequent address.

O. MISCELLANEOUS PROVISIONS

O.1 Governing Law. THIS CONTRACT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF TEXAS, without reference to those that might refer
to the laws of another jurisdiction.

O.2 Processor’s Facilities. Processor’s services using its Facilities hereunder
is and will be considered gas

 

 

A - 5



--------------------------------------------------------------------------------

gathering and processing services, and the Processor Facilities used to perform
this Contract will be classified as non-utility exempt gas gathering and
processing facilities.

O.3 Default and Nonwaiver. A waiver by a party of any one or more defaults by
the other in the performance of any provisions of this Contract will not operate
as a waiver of any future default or defaults, whether of a like or different
character.

O.4 Counterparts. This Contract may be executed in any number of counterparts,
all of which will be considered together as one instrument, and this Contract
will be binding upon all parties executing it, whether or not executed by all
parties owning an interest in the producing sources affected by this Contract.
Signed copies of this Contract and facsimiles of it shall have the same force
and effect as originals.

O.5 Negotiations; Entire Agreement; Amendment; No Third Party Beneficiaries. The
language of this Contract shall not be construed in favor of or against either
party, but shall be construed as if the language were drafted mutually by both
parties. This Contract constitutes the final and complete agreement between the
parties. There are no oral promises, prior agreements, understandings,
obligations, warranties, or representations between the parties relating to this
Contract other than those stated herein. All waivers, modifications, amendments,
and changes to this Contract shall be in writing and signed by the authorized
representatives of the parties. The relations between the parties are those of
independent contractors; this Contract creates no joint venture, partnership,
association, other special relationship, nor any fiduciary obligations. There
are no third party beneficiaries of Processor’s sales contracts or of this
Contract.

O.6 Ratification and Third Party Gas. Omitted.

O.7 Compliance with Laws and Regulations. This Contract is subject to all valid
statutes and rules and regulations of any duly constituted federal or state
authority or regulatory body having jurisdiction. Neither party will be in
default as a result of compliance with laws and regulations.

O.8 Fees and Costs; Damages. If mediation or arbitration is necessary to resolve
a dispute other than one arising under the indemnification obligations of this
Contract, each party agrees to bear its own attorneys’ fees and costs of
investigation and defense, and each party waives any right to recover those fees
and costs from the other party or parties.

O.9 Mutual Waiver of Certain Remedies. Except as to the parties’ indemnification
obligations, NEITHER PARTY SHALL BE LIABLE OR OTHERWISE RESPONSIBLE TO THE OTHER
FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, FOR LOST PRODUCTION, OR FOR PUNITIVE
DAMAGES AS TO ANY ACTION OR OMISSION, WHETHER CHARACTERIZED AS A CONTRACT BREACH
OR TORT, THAT ARISES OUT OF OR RELATES TO THIS CONTRACT OR ITS PERFORMANCE OR
NONPERFORMANCE.

O.10 Waiver of Trade Practices Acts. The parties intend that Supplier’s rights
and remedies with respect to this Contract and all related practices of the
parties shall be governed by legal principles other than the Texas Deceptive
Trade Practices–Consumer Protection Act, Tex. Bus. & Com. Code Ann. §17.41 et
seq. (“DTPA”). THE PARTIES HEREBY WAIVE APPLICABILITY OF THE DTPA TO THIS
CONTRACT AND TO ANY AND ALL DUTIES, RIGHTS, OR REMEDIES THAT MIGHT BE IMPOSED BY
THE DTPA, WHETHER THEY ARE APPLIED DIRECTLY BY THE DTPA ITSELF OR INDIRECTLY IN
CONNECTION WITH OTHER STATUTES; PROVIDED THAT THE PARTIES DO NOT WAIVE §17.555
OF THE DTPA. EACH PARTY WARRANTS THAT IT IS A “BUSINESS CONSUMER” FOR PURPOSES
OF THE DTPA, THAT IT HAS ASSETS OF $5 MILLION OR MORE AS SHOWN IN ITS MOST
RECENT FINANCIAL STATEMENTS, THAT IT HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS THAT ENABLES IT TO EVALUATE THE MERITS AND RISKS OF THE
TRANSACTIONS CONTEMPLATED IN THIS CONTRACT, THAT IT HAS BEEN REPRESENTED BY
LEGAL COUNSEL OF ITS OWN CHOICE IN ENTERING INTO THIS CONTRACT AND THE
TRANSACTIONS CONTEMPLATED IN IT; AND THAT IT IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION WITH THE OTHER PARTY. Each party recognizes that the
consideration for which the other party has agreed to perform under this
Contract has been predicated upon the inapplicability of the DTPA and this
waiver of the DTPA. Each party further recognizes that the other party, in
determining to proceed with entering into this Contract, has expressly relied
upon this waiver and the inapplicability of the DTPA.

O.11 Arbitration. The parties desire to resolve any disputes that may arise
informally, if possible. All disputes arising out of or relating to this
Contract that are not resolved by agreement of the parties must be resolved
using the provisions of this Section. If a dispute or disputes arise out of or
relating to this Contract, a party shall give written notice of the disputes to
the other involved parties, and each party will appoint an employee to negotiate
with the other party concerning the disputes. If the disputes have not been
resolved by negotiation within 30 Days of the initial dispute notice, or if the
complaining party fails to send an initial dispute notice, the disputes shall be
resolved by arbitration in accordance with the then current International
Institute for Conflict Prevention and Resolution Rules for Non-Administered
Arbitration and related commentary (“Rules”) and this Section. The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1, et seq., and
the Rules, to the exclusion of any provision of state law inconsistent with
them. The party seeking resolution shall initiate arbitration by written notice
sent to the other party or parties to be involved. The parties shall promptly
select

 

 

A - 6



--------------------------------------------------------------------------------

one disinterested arbitrator with at least ten years’ experience in the natural
gas industry or ten years’ experience with natural gas law, and not previously
employed by either party or its Affiliates, and, if possible, shall be selected
by agreement between the parties. If the parties cannot select an arbitrator by
agreement within 30 Days of the date of the notice of arbitration, a qualified
arbitrator will be selected in accordance with the Rules. If the disputes
involve an amount greater than $1,000,000, they will be decided by a panel of
three arbitrators with the above qualifications, one selected by each party, and
the third selected by the party-appointed arbitrators, or in the absence of
their agreement, pursuant to the Rules. The arbitrator(s) shall resolve the
disputes and render a

final award in accordance with the substantive law of the state referenced in
Section O.1 above, “Governing Law.” The arbitration award will be limited by
Sections O.8, “Fees and Costs; Damages,” O.9, “Mutual Waiver of Certain
Remedies,” and O.10, “Waiver of Trade Practices Acts.” The parties intend case
specific dispute resolution; either party may opt out of any attempted class
action for all claims of any party related to this Contract. The arbitrator(s)
shall state the reasons for the award in writing, and judgment on the
arbitration award may be entered in any court having jurisdiction.

END OF EXHIBIT A TO GAS

PROCESSING CONTRACT

 

 

A - 7



--------------------------------------------------------------------------------

EXHIBIT B

To GAS PROCESSING CONTRACT

Between DCP MIDSTREAM, LP as Supplier and

DCP MIDSTREAM PARTNERS, LP as Processor

Dated as of August 1, 2011

PROCESSING FEE ADJUSTMENTS

($ in Millions)

 

Plant Cost

  

Demand

  

Throughput

    

Per Mcf

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

[***]

   [***]    [***]

The capital expenditure amount results and resulting processing fee adjustments
will be based on the nearest $1 million of capital expenditures.

If Plant cost is less than $[***] or exceeds $[***], the demand and throughput
fees will be increased proportionately to the adjustments set forth in this
Exhibit B.

END OF EXHIBIT B TO

GAS PROCESSING CONTRACT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

To GAS PROCESSING CONTRACT

Between DCP MIDSTREAM, LP as Supplier and

DCP MIDSTREAM PARTNERS, LP as Processor

Dated as of August 1, 2011

DELIVERY POINTS

Jackson County, Texas

 

No.

  

Processor’s Meter No.

  

NAME

  

LOCATION

1.       Trunkline Gas Company, LP    Eagle Plant Inlet 2.       Supplier   
Eagle Plant Inlet

EXHIBITS C-2 and C-3

To GAS PROCESSING CONTRACT

Between DCP MIDSTREAM, LP as Supplier and

DCP MIDSTREAM PARTNERS, LP as Processor

Dated as of August 1, 2011

Exhibit C-2

REDELIVERY POINTS—GAS

Jackson County, Texas

 

No.

  

Pipeline

  

Location

  

Meter #

1.    Trunkline Gas Company, LP    Eagle Plant   

Exhibit C-3

REDELIVERY POINTS—NGLs

Jackson County, Texas

 

No.

  

Pipeline

  

Location

  

Meter #

1.    DCP Sandhills Pipeline, LLC    Eagle Plant    2.    Wilbreeze    Eagle
Plant   

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

To GAS PROCESSING CONTRACT

Between DCP MIDSTREAM, LP as Supplier and

DCP MIDSTREAM PARTNERS, LP as Processor

Dated as of August 1, 2011

PLANT DESIGN SPECIFICATIONS

 

  •  

One 1500 barrel NGL storage tank

 

  •  

Amine treater designed with 40% MDEA, 5% piperazine, 650 GPM with RTO on vent

 

  •  

40 gpm TEG system with sreconcentrator overhead condenser and vapor recovery.

 

  •  

Molecular sieve designed for 200 MMscfd, partially water saturated gas

 

  •  

TRCo Cryo Plant Gas Sub-cooled Process (GSP) Design with Propane Refrigeration

 

  •  

Ethane Recovery and Ethane Rejection (about 22% recovery) Design

 

  •  

1.5 Hours NGL Storage

 

  •  

Five (5) - 3616 Cat Engines with Ariel KBZ frames, two (2) single-stage inlet
machines, three (3) two-stage residue machines, with one residue machine capable
of operation as an inlet unit

 

  •  

Three (3) electric driven refrigeration machines, 1500 HP, 4160V.

 

  •  

Direct fired regen heater, direct fired two temperature level hot oil process
heat (amine, TEG, and stabilizer), and direct fired ethane-rejection heat medium
system

 

  •  

Compression for 200 MMscfd, amine circulation and other pumps for 200 MMscfd.

 

  •  

Plant residue delivered to a new 20” ANSI 600# residue pipeline (pipeline not in
scope)

 

  •  

Plant NGL delivered to a new 8” ANSI 600# NGL pipeline (pipeline is not in
scope)

 

  •  

Power line for 200 MMscfd NGL processing plant

 

  •  

Utility systems (instrument air, starting air, drains, chemical storage, etc.)

 

  •  

Plant Bypasses and Start-up Recycle Lines

 

  •  

This gas processing plant is designed to process 200 MMscfd of natural gas (5.5
gpm of ethane (C2+) and heavier NGL content, 2% CO2) delivered at 500 psig at 50
to 80°F. Design recoveries are 90% C2, 98% C3, 98.5% iC4, and 99% nC4 and C5+
with gas of this quality. The plant can also operate in ethane rejection mode
with 25% C2 recovery and a guaranteed 94% C3 recovery, 98% C4s, and 99% C5+.

 

D-1